Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Este Tribunal, como máximo foro judicial del País, no sólo tiene la obligación de resolver correctamente los recur-sos que ante el mismo se radican, conforme los hechos par-ticulares de los mismos, sino que viene en la obligación de establecer, en los casos apropiados, normas jurisprudencia-les que promuevan una mejor y más eficiente administra-ción de la justicia en nuestra jurisdicción. Debemos, ade-más, velar porque nuestras decisiones sean lo más claras posibles, esto es, evitar que las mismas, en lugar de clari-ficar e ilustrar a las partes, a los abogados y a los jueces, confundan a éstos.
El presente caso es un ejemplo, claro y clásico, de cómo no debemos actuar. El Tribunal, en primer lugar, desperdi-cia la oportunidad de establecer una norma jurispruden-cial, correcta y sabia, cuyo establecimiento redundaría en beneficio de una mejor administración de la justicia. En segundo término, y a pesar de que alegadamente resuelve el recurso, no está claro qué es lo que resuelve. Nos explicamos.
Como correctamente se señala en la Sentencia mayori-taria, el requisito que se establece en la Regla 53.2(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III —a los efectos de que una parte que apela ante el Tribunal de Circuito de *487Apelaciones, de una sentencia emitida por el Tribunal de Primera Instancia, viene en la obligación de notificar con copia del recurso a todas las partes, o a sus abogados de récord, dentro del término para apelar— es uno de carácter jurisdiccional, cuya inobservancia conlleva la desestima-ción mandatoria del recurso radicado.
Se “cae de la mata”, como dicen nuestros compueblanos fajardeños, que la copia del recurso que es notificada a las partes, o a sus abogados de récord, tiene que ser una com-pleta y legible. De otra manera, no habría razón lógica al-guna para la existencia de dicho requisito.
Por razones que realmente no alcanzamos a compren-der, la Mayoría se niega a establecer, de forma clara y pre-cisa, ese simple requisito, con fuerza de norma jurispru-dencial, en nuestra jurisdicción.
I — I
Por otro lado, y luego de decretar la revocación de la sentencia desestimatoria emitida por el foro apelativo in-termedio, la Mayoría “devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto”. Sentencia, pág. 485. ¿A qué se refiere el Tribunal? Realmente, no se puede saber con certeza.
Una lectura de la Sentencia emitida nos lleva a una de dos posibles conclusiones sobre lo que ordena este Foro: que el Tribunal de Circuito de Apelaciones le exija a la parte demandante la prueba que la Mayoría dice que ésta debió presentar ante dicho foro judicial, esto es, el recurso alegadamente incompleto, o, que el Tribunal de Circuito de Apelaciones proceda a resolver el caso en los méritos.
Nos inclinamos a pensar —sin, realmente, saberlo, a ciencia cierta— que el caso está siendo devuelto para que el Tribunal de Circuito de Apelaciones requiera la prueba “omitida” por la parte demandante; ello en vista del hecho de que si, efectivamente, la copia del recurso que fue noti-*488ficada a la parte demandante estaba incompleta e ilegible, el apelante no cumplió con la citada Regla 53.2(d); razón por la cual el Tribunal de Circuito de Apelaciones actuó correctamente al desestimar el mismo por el fundamento de que carecía de jurisdicción para intervenir en dicho recurso.
Por lo antes expuesto es que, a pesar de que estamos contestes en que la sentencia emitida por el Tribunal de Circuito de Apelaciones debe ser revocada, nos vemos en la obligación de disentir.